Title: Horneca, Fizeaux & Co. to Benjamin Franklin: A Translation, 7 September 1778
From: Horneca, Fizeaux & Co. (business)
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Gentlemen
       Amsterdam, 7 September 1778
      
      We have just received from Mr. Whitall the book containing the promissory notes from Congress, along with their coupons and your signatures.
      Now all we require to begin their negotiation is your orders and instructions relative to the expenses and allowances that we may grant the buyers in addition to the stipulated 5 per cent interest.
      We have the honor to be, very respectfully, gentlemen, your very humble and very obedient servants
      
       Horneca, Fizeaux & Co.
      
     